Citation Nr: 0626458	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  00-13 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depression with 
psychotic features.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1991 to June 
1991.  He also served as a reservist in the National Guard 
between April 1975 and July 1995, with active duty for 
training from January 4, 1993 to April 18, 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rice, 
Regional Office (RO).  The veteran later moved, and the case 
is now under the jurisdiction of the RO in St. Petersburg, 
Florida. 


FINDINGS OF FACT

The veteran's major depression with psychotic features was 
not demonstrated until September 1993 and has not been shown 
to have developed as a result of any factor during his 
previous period of active duty for training.  


CONCLUSION OF LAW

Major depression with psychotic features was not incurred in 
or aggravated during service, and may not be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in May 2004 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  In addition, the letter told the veteran to 
submit any additional evidence that he had in his possession.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The veteran's duty-to-assist letter was not provided prior to 
the adjudication of his claim.  However, he was afforded an 
appropriate opportunity to submit evidence and he has not 
alleged that he was harmed by this sequence of events.  The 
Board also notes that because service connection is being 
denied, any question as to the appropriate rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran with regard to that matter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

The Board notes that the one year presumption for incurrence 
of a psychosis applies only to a period of active duty.  It 
does not apply to active duty for training.  See Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  The veteran's period of 
service from January 1993 to April 1993 is considered to have 
been active duty for training within the meaning of 
38 U.S.C.A. § 101(22)(A) as it was full time duty in the 
Armed Forces performed by Reserves for training purposes.  In 
this regard, the Board notes that the veteran's orders dated 
in December 1992 specifically indicate that the duty was for 
the purpose of "special training."  

The veteran contends that his current psychiatric problems 
first developed during the period between January and April 
1993.  The veteran presented testimony to this effect during 
a hearing held before the undersigned Veterans Law Judge in 
May 2006.  He asserted that he was placed under a great deal 
of stress and had a nervous breakdown, with symptoms such as 
shaking and crying.  He recounted that his commander/doctor 
saw that he was under extreme pressure and put him on a 
helicopter and transferred him to another site.  The veteran 
has also presented several lay statements, such as an undated 
letter from Carmelo Rivera-Verdejo, which are to the effect 
that he first had signs of depression after returning from 
service in 1993.  

Significantly, however, the veteran's contentions are 
contradicted by almost all of the objective medical evidence 
which is of record.  The veteran's service medical records do 
not contain any references to symptoms, findings or diagnoses 
of any psychiatric disorder.  The report of a medical history 
given by the veteran in May 1993 reflects that he denied 
having a history of frequent trouble sleeping, depression, 
excessive worry, or nervous trouble of any sort.  It was 
noted that he was in good health.  The report of a medical 
examination conducted at that time reflects that psychiatric 
evaluation was normal.  It was noted that he was qualified 
for world wide duty.  

The Board also notes that service personnel records 
consisting of letters of commendation pertaining to that 
period of time are also negative for references to 
psychiatric symptoms, and in fact reflect that the veteran 
had a very high level of functioning.  In this regard, a 
letter dated in May 1993 from Major Larry D. Anderson 
reflects that during the entire duration of the military 
exercise the veteran worked tirelessly, and that he conducted 
himself in the utmost professional manner.  Major Anderson 
further stated that he had worked with many medical personnel 
in his years of deployment, but none as fine as the veteran.  
The Board concludes that this characterization is 
inconsistent with the veteran's contention that he was having 
a nervous breakdown at that time.  

The earliest medical evidence of the presence of a 
psychiatric disorder is from several months after the period 
of active duty training ended in April 1993.  In a sworn 
statement dated in September 1999, the veteran reported that 
his first treatment for a psychiatric disorder was in 
September 1993 when he was treated by Dr. Cesar Cubanao.  A 
psychiatric evaluation report prepared in September 1999 by 
Zinnia Garcia Pena, M.D., reflects that the initial contact 
with the veteran was on September 21, 1999.  It was stated 
that he was without history of mental illness until September 
1993 when he developed depressed symptoms.  

In an application for disability benefits from the Social 
Security Administration, the veteran reported that the date 
that the condition first bothered him was November 10, 1993.  
A psychiatric medical report prepared in connection with a 
claim for disability benefits from the Social Security 
Administration dated in September 1993 reflects that the 
veteran had first been seen in September 1993.  It was 
further noted that the date of the first sign of illness had 
been in June 1993.  The Board notes that this would have been 
approximately two months after the end of the veteran's 
period of active duty for training.  

Other medical evidence also places the date of onset of the 
psychiatric symptoms as being after service.  A psychiatric 
evaluation report dated in June 1994 reflects that the 
veteran was "without hx. Of mental illness until 
September/93..."  

A service medical board report dated in February 1995 
reflects that the veteran was found to have major depression 
with psychotic feature which was not incurred in or 
permanently aggravated by service.  

The Board has noted that some records, such as a report from 
Roberto Coira, M.D., dated in April 2004 and a psychiatric 
report from Luis A. Franco, M.D. dated in April 2001, contain 
a history indicating that the veteran had a history of mental 
illness since 1993 when he became mentally ill while in 
service.  However, the fact that the veteran's own account of 
the etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

After reviewing all of the relevant evidence, the Board finds 
that the veteran's major depression with psychotic features 
was not demonstrated until September 1993.  The objective 
medical evidence from that period of time, such as the 
service medical records showing no symptoms and a normal 
psychiatric evaluation, have significantly greater probative 
value than the statements submitted by the veteran many years 
later in support of a claim for monetary benefits.  This 
onset of symptoms in September 1993 was many years after his 
period of active duty which ended in 1991 and several months 
after his period of active duty for training which ended in 
April 1993.  No medical opinion has been presented linking 
the post service psychiatric disorder with the stress of the 
training exercises during service.  The Board again notes 
that the one year presumption for incurrence of a psychotic 
disorder is not applicable following the period of active 
duty for training.  Accordingly, the Board concludes that 
major depression with psychotic features was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred during active service.  






ORDER

Service connection for major depression with psychotic 
features is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


